USCA4 Appeal: 22-6536      Doc: 15         Filed: 11/23/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6536


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        THOMAS BRADFORD WATERS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Bruce H. Hendricks, District Judge. (4:15-cr-00158-BHH-1)


        Submitted: November 17, 2022                                 Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Thomas Bradford Waters, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6536      Doc: 15         Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Thomas Bradford Waters appeals the district court’s orders denying his request,

        pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, for documents,

        exhibits, and transcripts in his criminal case, and denying Waters’ motion for

        reconsideration of that ruling. We have reviewed the record and find no reversible error. *

        Accordingly, we affirm the district court’s orders. United States v. Waters, No. 4:15-cr-

        00158-BHH-1 (D.S.C. Mar. 4, 2022 & Apr. 8, 2022). We deny Waters’ motion for the

        appointment of counsel. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




               *
                 Specifically, FOIA does not apply to federal courts because they are not “agencies”
        subject to the statute’s requirements. See 5 U.S.C. § 551(1)(B); United States v. Casas,
        376 F.3d 20, 22 (1st Cir. 2004).

                                                     2